 Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 1 of 32 PageID #: 1723



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


 ABCELLERA BIOLOGICS INC. and THE
 UNIVERSITY OF BRITISH COLUMBIA,

              Plaintiffs,                              Civil Action No. 20-cv-931-RGA
 v.
                                                       JURY TRIAL DEMANDED
 BERKELEY LIGHTS, INC.,

              Defendant.


           DEFENDANT BERKELEY LIGHTS, INC.’S ANSWER AND
  AFFIRMATIVE DEFENSES TO AMENDED COMPLAINT AND COUNTERCLAIMS

         Defendant Berkeley Lights, Inc. (“Berkeley Lights” or “BLI”), by and through its

undersigned attorneys, hereby answers the Amended Complaint for Patent Infringement filed by

plaintiffs AbCellera Biologics Inc. (“AbCellera”) and The University of British Columbia (“UBC”)

(collectively, “Plaintiffs”). Solely for convenience, the headings from the Amended Complaint are

reproduced here. All allegations not specifically admitted herein are denied.

                                   NATURE OF THE ACTION

         1.     Admitted.

         2.     BLI admits that Plaintiffs have filed this lawsuit. BLI denies any infringement of

the patents asserted in the Amended Complaint and denies that Plaintiff is entitled to the relief it

seeks.

                                           THE PARTIES

         3.     Upon information and belief, AbCellera is a corporation organized and existing

under the laws of British Columbia, Canada with its principal place of business at 2215 Yukon

Street, Vancouver, BC V5Y 0A1.
 Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 2 of 32 PageID #: 1724




       4.      Upon information and belief, UBC is a corporation continued under the University

Act of British Columbia with offices at #103-6190 Agronomy Road, Vancouver, British Columbia,

V6T 123.
      5.       Admitted.

                                 JURISDICTION AND VENUE

       6.      Admitted.

       7.      Admitted.

       8.      Admitted.

                                  FACTUAL BACKGROUND

   A. AbCellera’s Technology

       9.      BLI is without knowledge sufficient to admit or deny the allegations in this

paragraph of the Amended Complaint and, therefore, denies same.

       10.     BLI is without knowledge sufficient to admit or deny the allegations in this

paragraph of the Amended Complaint and, therefore, denies same.

   B. The Patents-in-Suit

       11.     BLI admits that, on its face, U.S. Patent No. 10,107,812 (“the ’812 patent”) is titled

“Methods for assaying cellular binding interactions,” issued on October 23, 2018, and names as

inventors Anupam Singhal, Carl L. G. Hansen, John W. Schrader, Charles A. Haynes, and Daniel

J. Da Costa. BLI admits that what appears to be a copy of the ’812 patent is attached as Exhibit 1

to the Amended Complaint. BLI is without knowledge sufficient to admit or deny the remaining

allegations in this paragraph of the Amended Complaint and, therefore, denies same.

       12.     BLI admits that, on its face, U.S. Patent No. 10,274,494 (“the ’494 patent”) is titled

“Methods for assaying cellular binding interactions,” issued on April 30, 2019, and names as

inventors Anupam Singhal, Carl L. G. Hansen, John W. Schrader, Charles A. Haynes, and Daniel


                                                  2
 Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 3 of 32 PageID #: 1725



J. Da Costa. BLI admits that what appears to be a copy of the ’494 patent is attached as Exhibit 2

to the Amended Complaint. BLI is without knowledge sufficient to admit or deny the remaining

allegations in this paragraph of the Amended Complaint and, therefore, denies same.

       13.     BLI admits that, on its face, U.S. Patent No. 10,466,241 (“the ’241 patent”) is titled

“Methods for assaying cellular binding interactions,” issued on November 5, 2019, and names as

inventors Anupam Singhal, Carl L. G. Hansen, John W. Schrader, Charles A. Haynes, and Daniel

J. Da Costa. BLI admits that what appears to be a copy of the ’241 patent is attached as Exhibit 3

to the Amended Complaint. BLI is without knowledge sufficient to admit or deny the remaining

allegations in this paragraph of the Amended Complaint and, therefore, denies same.

       14.     BLI admits that, on its face, U.S. Patent No. 10,578,618 (“the ’618 patent”) is titled

“Methods for assaying cellular binding interactions,” issued on March 3, 2020, and names as

inventors Anupam Singhal, Carl L. G. Hansen, John W. Schrader, Charles A. Haynes, and Daniel

J. Da Costa. BLI admits that what appears to be a copy of the ’618 patent is attached as Exhibit 4

to the Amended Complaint. BLI is without knowledge sufficient to admit or deny the remaining

allegations in this paragraph of the Amended Complaint and, therefore, denies same.

       15.     BLI admits that, on its face, U.S. Patent No. 10,697,962 (“the ’962 patent”) is titled

“Methods for assaying cellular binding interactions,” issued on June 30, 2020, and names Anupam

Singhal, Carl L. G. Hansen, John W. Schrader, Charles A. Haynes, and Daniel J. Da Costa. BLI

admits that what appears to be a copy of the ’962 patent is attached as Exhibit 5 to the Amended

Complaint. BLI is without knowledge sufficient to admit or deny the remaining allegations in this

paragraph of the Amended Complaint and, therefore, denies same.

       16.     BLI admits that, on its face, U.S. Patent No. 10,087,408 (“the ’408 patent”) is titled

“System and method for microfluidic cell culture,” issued on October 2, 2018, and names as

inventors Carl L. G. Hansen, Veronique Lecault, James M. Piret, and Anupam Singhal. BLI

                                                  3
 Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 4 of 32 PageID #: 1726



admits that what appears to be a copy of the ’408 patent is attached as Exhibit 6 to the Amended

Complaint. BLI is without knowledge sufficient to admit or deny the remaining allegations in this

paragraph of the Amended Complaint and, therefore, denies same.

       17.     BLI admits that, on its face, U.S. Patent No. 10,421,936 (“the ’936 patent”) is titled

“System and method for microfluidic cell culture,” issued on September 24, 2019, and names as

inventors Carl L. G. Hansen, Veronique Lecault, James M. Piret, and Anupam Singhal. BLI

admits that what appears to be a copy of the ’936 patent is attached as Exhibit 7 to the Amended

Complaint. BLI is without knowledge sufficient to admit or deny the remaining allegations in this

paragraph of the Amended Complaint and, therefore, denies same.

       18.     BLI admits that, on its face, U.S. Patent No. 10,704,018 (“the ’018 patent”) is titled

“System and method for microfluidic cell culture,” issued on July 7, 2020, and names as inventors

Carl L. G. Hansen, Veronique Lecault, James M. Piret, and Anupam Singhal. BLI admits that what

appears to be a copy of the ’018 patent is attached as Exhibit 8 to the Amended Complaint. BLI is

without knowledge sufficient to admit or deny the remaining allegations in this paragraph of the

Amended Complaint and, therefore, denies same.

       19.     BLI admits that the ’812 patent, the ’494 patent, the ’241 patent, the ’618 patent, the

’962 patent, the ’408 patent, the ’936 patent, and the ’018 patent are collectively referred to in the

Amended Complaint, and herein, as the “Patents-in-Suit.”

   C. Berkeley’s Accused Products and Services

       20.      BLI affirmatively states that Exhibits 9 and 10 to the Amended Complaint speak for

themselves. BLI denies any remaining allegations in this paragraph of the Amended Complaint.

       21.     BLI admits that it sells the Beacon® Optofluidic System. BLI affirmatively states

that Exhibit 11 to the Amended Complaint speaks for itself. BLI denies any remaining allegations

in this paragraph of the Amended Complaint.

                                                   4
 Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 5 of 32 PageID #: 1727



       22.      BLI affirmatively states that Exhibit 12 to the Amended Complaint speaks for

itself. BLI denies any remaining allegations in this paragraph of the Amended Complaint.

       23.     BLI affirmatively states that Exhibit 12 to the Amended Complaint speaks for itself.

BLI denies any remaining allegations in this paragraph of the Amended Complaint.

       24.     BLI affirmatively states that Exhibit 12 to the Amended Complaint speaks for itself.

BLI denies any remaining allegations in this paragraph of the Amended Complaint.

       25.     BLI affirmatively states that Exhibit 11 to the Amended Complaint speaks for itself.

BLI denies any remaining allegations in this paragraph of the Amended Complaint.

       26.     BLI is without knowledge sufficient to admit or deny the allegations in this

paragraph of the Amended Complaint. The Amended Complaint does not state from which URL

this visual representation is taken. BLI, therefore, denies the allegations in this paragraph of the

Amended Complaint.

       27.     BLI affirmatively states that Exhibit 11 to the Amended Complaint speaks for itself.

BLI denies any remaining allegations in this paragraph of the Amended Complaint.

       28.     BLI affirmatively states that Exhibit 11 to the Amended Complaint speaks for itself.

BLI denies any remaining allegations in this paragraph of the Amended Complaint.

       29.     BLI affirmatively states that Exhibit 13 to the Amended Complaint speaks for itself.

BLI denies any remaining allegations in this paragraph of the Amended Complaint.

       30.     BLI affirmatively states that Exhibit 14 to the Amended Complaint speaks for itself.

BLI denies any remaining allegations in this paragraph of the Amended Complaint.

       31.     BLI affirmatively states that Exhibit 15 to the Amended Complaint speaks for itself.

BLI denies any remaining allegations in this paragraph of the Amended Complaint.

       32.     BLI affirmatively states that Exhibit 16 to the Amended Complaint speaks for itself.

BLI denies any remaining allegations in this paragraph of the Amended Complaint.

                                                   5
 Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 6 of 32 PageID #: 1728



       33.     BLI affirmatively states that Exhibit 17 to the Amended Complaint speaks for itself.

BLI denies any remaining allegations in this paragraph of the Amended Complaint.

       34.     BLI affirmatively states that Exhibit 17 to the Amended Complaint speaks for itself.

BLI denies any remaining allegations in this paragraph of the Amended Complaint.

       35.     BLI admits that it sells the Beacon® Optofluidic System. BLI denies all remaining

allegations in this paragraph of the Amended Complaint.

       36.     BLI affirmatively states that Exhibit 11 to the Amended Complaint speaks for itself.

BLI denies any remaining allegations in this paragraph of the Amended Complaint.

       37.     Denied.

   D. Correspondence Between AbCellera and Berkeley

       38.     BLI admits that AbCellera sent a letter to BLI dated October 3, 2019. BLI

affirmatively states that that letter speaks for itself. BLI denies any remaining allegations in this

paragraph of the Amended Complaint.

       39.     BLI admits that BLI sent a letter to AbCellera dated December 30, 2019. BLI

affirmatively states that that letter speaks for itself. BLI denies any remaining allegations in this

paragraph of the Amended Complaint.

       40.     BLI admits that AbCellera sent a letter to BLI dated January 28, 2020. BLI

affirmatively states that that letter speaks for itself. BLI denies any remaining allegations in this

paragraph of the Amended Complaint.

       41.     BLI admits that BLI sent a letter to AbCellera dated February 25, 2020. BLI

affirmatively states that that letter speaks for itself. BLI denies any remaining allegations in this

paragraph of the Amended Complaint.




                                                   6
 Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 7 of 32 PageID #: 1729



        42.     BLI admits that AbCellera sent a letter to BLI dated April 28, 2020. BLI

affirmatively states that that letter speaks for itself. BLI denies any remaining allegations in this

paragraph of the Amended Complaint.

        43.     BLI admits that it did not send a letter to AbCellera responding to AbCellera’s April

28, 2020 correspondence. BLI denies any remaining allegations in this paragraph of the Amended

Complaint.

                                               COUNT I

                            INFRINGEMENT OF THE ’812 PATENT

        44.     BLI incorporates by reference its responses in the preceding paragraphs as though

fully set forth herein.

        45.     Denied.

        46.     Denied.

        47.     BLI affirmatively states that the ’812 patent speaks for itself.

        48.     To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’812 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

        49.     To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’812 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

        50.     To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in



                                                   7
 Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 8 of 32 PageID #: 1730



a fundamentally different way than the methods described and claimed in the ’812 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       51.    To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’812 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       52.    To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’812 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       53.    Denied.

       54.    Denied.

       55.    BLI admits that the ’812 patent was identified in AbCellera’s October 3, 2019 letter

and is identified in the Amended Complaint. BLI denies any remaining allegations in this

paragraph of the Amended Complaint.

       56.    Denied.

       57.    Denied.

       58.    Denied.

       59.    Denied.

       60.    Denied.

       61.    Denied.

       62.    Denied.

       63.    Denied.

       64.    Denied.

                                                 8
 Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 9 of 32 PageID #: 1731



                                              COUNT II

                            INFRINGEMENT OF THE ’494 PATENT

        65.     BLI incorporates by reference its responses in the preceding paragraphs as though

fully set forth herein.

        66.     Denied.

        67.     Denied.

        68.     BLI affirmatively states that the ’494 patent speaks for itself.

        69.     To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’494 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

        70.     To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’494 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

        71.     To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’494 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

        72.     To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’494 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.



                                                   9
Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 10 of 32 PageID #: 1732



        73.     To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’494 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

        74.     Denied.

        75.     Denied.

        76.     BLI admits that the ’494 patent was identified in AbCellera’s October 3, 2019 letter

and is identified in the Amended Complaint. BLI denies any remaining allegations in this

paragraph of the Amended Complaint.

        77.     Denied.

        78.     Denied.

        79.     Denied.

        80.     Denied.

        81.     Denied.

        82.     Denied.

        83.     Denied.

        84.     Denied.

        85.     Denied.

                                             COUNT III

                            INFRINGEMENT OF THE ’241 PATENT

        86.     BLI incorporates by reference its responses in the preceding paragraphs as though

fully set forth herein.

        87.     Denied.

        88.     Denied.

                                                   10
Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 11 of 32 PageID #: 1733



       89.    BLI affirmatively states that the ’241 patent speaks for itself.

       90.    To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’241 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       91.    To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’241 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       92.    To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’241 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       93.    To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’241 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       94.    To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’241 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       95.    Denied.

       96.    Denied.



                                                 11
Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 12 of 32 PageID #: 1734



        97.     BLI admits that the ’241 patent is identified in the Amended Complaint. BLI denies

any remaining allegations in this paragraph of the Amended Complaint.

        98.     Denied.

        99.     Denied.

        100.    Denied.

        101.    Denied.

        102.    Denied.

        103.    Denied.

        104.    Denied.

        105.    Denied.

        106.    Denied.

                                              COUNT IV

                            INFRINGEMENT OF THE ’618 PATENT

        107.    BLI incorporates by reference its responses in the preceding paragraphs as though

fully set forth herein.

        108.    Denied.

        109.    Denied.

        110.    BLI affirmatively states that the ’618 patent speaks for itself.

        111.    To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’618 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

        112.    To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

                                                   12
Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 13 of 32 PageID #: 1735



a fundamentally different way than the methods described and claimed in the ’618 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       113.   To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’618 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       114.   To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’618 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       115.   To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’618 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       116.   To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’618 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       117.   To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’618 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       118.   Denied.

       119.   Denied.

                                                 13
Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 14 of 32 PageID #: 1736



        120.    BLI admits that the ’618 patent was identified in AbCellera’s April 28, 2020 letter

and is identified in the Amended Complaint. BLI denies any remaining allegations in this

paragraph of the Amended Complaint.

        121.    Denied.

        122.    Denied.

        123.    Denied.

        124.    Denied.

        125.    Denied.

        126.    Denied.

        127.    Denied.

        128.    Denied.

        129.    Denied.

                                              COUNT V

                            INFRINGEMENT OF THE ’962 PATENT

        130.    BLI incorporates by reference its responses in the preceding paragraphs as though

fully set forth herein.

        131.    Denied.

        132.    Denied.

        133.    BLI affirmatively states that the ’962 patent speaks for itself.

        134.    To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’962 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.



                                                   14
Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 15 of 32 PageID #: 1737



       135.   To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’962 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       136.   To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’962 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       137.   To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’962 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       138.   To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’962 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       139.   To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’962 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       140.   To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’962 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

                                                 15
Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 16 of 32 PageID #: 1738



        141.    To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’962 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

        142.    Denied.

        143.    Denied.

        144.    BLI admits that the ’962 patent is identified in the Amended Complaint. BLI denies

any remaining allegations in this paragraph of the Amended Complaint.

        145.    Denied.

        146.    Denied.

        147.    Denied.

        148.    Denied.

        149.    Denied.

        150.    Denied.

        151.    Denied.

        152.    Denied.

        153.    Denied.

                                              COUNT VI

                            INFRINGEMENT OF THE ’408 PATENT

        154.    BLI incorporates by reference its responses in the preceding paragraphs as though

fully set forth herein.

        155.    Denied.

        156.    Denied.

        157.    BLI affirmatively states that the ’408 patent speaks for itself.

                                                   16
Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 17 of 32 PageID #: 1739



       158.   To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’408 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       159.   To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’408 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       160.   To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’408 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       161.   To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’408 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       162.   To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’408 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       163.   Denied.

       164.   Denied.




                                                 17
Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 18 of 32 PageID #: 1740



        165.    BLI admits that the ’408 patent was identified in AbCellera’s October 3, 2019 letter

and is identified in the Amended Complaint. BLI denies any remaining allegations in this

paragraph of the Amended Complaint.

        166.    Denied.

        167.    Denied.

        168.    Denied.

        169.    Denied.

        170.    Denied.

        171.    Denied.

        172.    Denied.

        173.    Denied.

        174.    Denied.

                                             COUNT VII

                            INFRINGEMENT OF THE ’936 PATENT

        175.    BLI incorporates by reference its responses in the preceding paragraphs as though

fully set forth herein.

        176.    Denied.

        177.    Denied.

        178.    BLI affirmatively states that the ’936 patent speaks for itself.

        179.    To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’936 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.



                                                   18
Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 19 of 32 PageID #: 1741



       180.   To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’936 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       181.   To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’936 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       182.   To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’936 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       183.   To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’936 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       184.   To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works in

a fundamentally different way than the methods described and claimed in the ’936 patent. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       185.   Denied.

       186.   Denied.




                                                 19
Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 20 of 32 PageID #: 1742



       187.     BLI admits that the ’936 patent was identified in AbCellera’s October 3, 2019 letter

and is identified in the Amended Complaint. BLI denies any remaining allegations in this

paragraph of the Amended Complaint.

         188.    Denied.

         189.    Denied.

         190.    Denied.

         191.    Denied.

         192.    Denied.

         193.    Denied.

         194.    Denied.

         195.    Denied.

         196.    Denied.

                                            COUNT VIII

                            INFRINGEMENT OF THE ’018 PATENT

         197.    BLI incorporates by reference its responses in the preceding paragraphs as though

 fully set forth herein.

         198.    Denied.

         199.    Denied.

         200.    BLI affirmatively states that the ’018 patent speaks for itself.

         201.    To the extent that the allegations of this paragraph call for a legal conclusion, they

 do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works

 in a fundamentally different way than the methods described and claimed in the ’018 patent.

 BLI denies any remaining allegations in this paragraph of the Amended Complaint.



                                                   20
Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 21 of 32 PageID #: 1743




       202.   To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works

in a fundamentally different way than the methods described and claimed in the ’018 patent.

BLI denies any remaining allegations in this paragraph of the Amended Complaint.

       203.   To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works

in a fundamentally different way than the methods described and claimed in the ’018 patent.

BLI denies any remaining allegations in this paragraph of the Amended Complaint.

       204.   To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works

in a fundamentally different way than the methods described and claimed in the ’018 patent.

BLI denies any remaining allegations in this paragraph of the Amended Complaint.

       205.   To the extent that the allegations of this paragraph call for a legal conclusion, they

do not require a response. BLI affirmatively states that the Beacon® Optofluidic System works

in a fundamentally different way than the methods described and claimed in the ’018 patent.

BLI denies any remaining allegations in this paragraph of the Amended Complaint.

       206.   Denied.

       207.   Denied.

       208.   BLI admits that the ’018 patent is identified in the Amended Complaint. BLI

denies any remaining allegations in this paragraph of the Amended Complaint.

       209.   Denied.

       210.   Denied.

       211.   Denied.




                                               21
Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 22 of 32 PageID #: 1744




          212.   Denied.

          213.   Denied.

          214.   Denied.

          215.   Denied.

          216.   Denied.

          217.   Denied.

                                           JURY DEMAND

          218.   Pursuant to Federal Rule of Civil Procedure 38(b), BLI requests a trial by jury of

all issues so triable.

                                       PRAYER FOR RELIEF

          BLI denies that Plaintiffs are entitled to any relief whatsoever and respectfully requests

that the Court deny Plaintiffs’ Prayer for Relief such that Plaintiffs shall take nothing in this

action.




                                                   22
Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 23 of 32 PageID #: 1745




                                  AFFIRMATIVE DEFENSES

       BLI asserts the following affirmative defenses to the Amended Complaint:

                               FIRST AFFIRMATIVE DEFENSE

       Plaintiffs’ Amended Complaint fails to adequately state a claim upon which relief can be

granted.

                             SECOND AFFIRMATIVE DEFENSE

       BLI has not infringed and does not infringe, directly or indirectly, any valid and

enforceable claim of any of the Patents-in-Suit, either literally or under the doctrine of

equivalents.

                              THIRD AFFIRMATIVE DEFENSE

       One or more claims of each of the Patents-in-Suit are invalid for failure to meet the

conditions of patentability under the patent laws of the United States, including, but not limited

to, 35 U.S.C. §§ 101, 102, 103, and/or 112.

                             FOURTH AFFIRMATIVE DEFENSE

       Plaintiffs, by their conduct, are equitably and legally estopped, including under the

doctrine of unclean hands, laches, waivers, and/or estoppel, from raising each and every cause of

action and claim stated in the Amended Complaint.

                              FIFTH AFFIRMATIVE DEFENSE

       Plaintiffs’ remedies are limited by 35 U.S.C. §§ 286, 287 and/or 288.

                              SIXTH AFFIRMATIVE DEFENSE

       Plaintiffs’ remedies are limited by 35 U.S.C. § 271(e).




                                                 23
Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 24 of 32 PageID #: 1746




                           SEVENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ remedies are limited by 28 U.S.C. § 1498, to the extent that the products and

services Plaintiffs accuse of infringement are being made for and/or sold to the United States

Government.




                                                24
Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 25 of 32 PageID #: 1747




                                      COUNTERCLAIMS

         For its counterclaims against Plaintiffs and Counterdefendants AbCellera Biologics, Inc.

(“AbCellera”) and The University of British Columbia (“UBC”) (collectively,

“Counterdefendants”), Berkeley Lights, Inc. (“BLI”) alleges as follows:

                                          THE PARTIES

         1.     BLI is a company organized and existing under the laws of the State of Delaware,

with its principal place of business at 5858 Horton Street, Suite 320, Emeryville, California

94608.

         2.     Upon information and belief, AbCellera is a company organized and existing

under the laws of the country of Canada and laws of the province of British Columbia, with its

principal place of business at 2215 Yukon Street, Vancouver, British Columbia, Canada V5Y

0A1.

         3.     Upon information and belief, UBC is a corporation continued under the

University Act of British Columbia with offices at #103-6190 Agronomy Road, Vancouver,

British Columbia, V6T 123.


                                 JURISDICTION AND VENUE

         4.     This Court has subject matter jurisdiction under the Declaratory Judgment Act

and the patent laws of the United States, more particularly under Title 28 U.S.C. §§ 1331,

1338(a), 2201 and 2202 and Title 35 U.S.C. §§ 1 et. seq.

         5.     Personal jurisdiction over Counterdefendants is proper because they have filed

their claims in this Court against BLI.

         6.     Venue in this district is proper under 28 U.S.C. § 1391 and 1400(b).




                                                25
Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 26 of 32 PageID #: 1748




                                    BLI’S TECHNOLOGY

       7.      BLI is a leader in Digital Cell Biology and cell selection technology, and an

innovator in processes for functionally screening and recovering individual cells for various

biological processes, including antibody discovery, cell line development, T-cell analysis, and

synthetic biology.

       8.      One of BLI’s systems is the Beacon® Optofluidic System. The Beacon® System

features BLI’s proprietary opto-electropositioning (or “OEP™”) technology, which uses patterns

of light and millions of light-actuated pixels to select and move individual cells within BLI’s

OptoSelect™ chips. The Beacon® System has a support that couples with up to four

OptoSelect™ chips and an optical train that captures brightfield and fluorescence images within

the OptoSelect™ chips to analyze cells.

       9.      Each OptoSelect™ chip features a planar substrate that includes millions of

phototransistors, each capable of generating a localized electrical current when activated by

patterned light, and thousands of NanoPen™ chambers positioned on top of the substrate. BLI

spent years developing the proprietary structure of its OptoSelect™ chips, which is

fundamentally different than what is disclosed and claimed in the Patents-in-Suit.

                       COUNTERDEFENDANTS’ PATENT CLAIMS

       10.     On July 9, 2020, AbCellera filed this lawsuit, asserting that BLI’s Beacon®

Optofluidic System and related products, including BLI’s OptoSelect™ Chips, Culture Station™

System, and Opto™ Plasma B Discovery Workflow, infringe U.S. Patent Nos. 10,107,812;

10,274,494; 10,466,241; 10,578,618; 10,697,962; 10,087,408; 10,421,936; and 10,704,018

(“Patents-in-Suit”). On September 1, 2020, AbCellera filed an Amended Complaint adding

UBC as a plaintiff and asserting these same claims.




                                                26
Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 27 of 32 PageID #: 1749




        11.      The Patents-in-Suit relate generally to microfluidic cell culture and assaying

cellular binding interactions. In contrast to BLI’s optofluidic technology, however, the Patents-

in-Suit disclose and claim methods that rely upon stochastic deposition of cells in

chambers/wells, coupled with a reliance upon valves and/or gravitational force to retain the cells

within the chambers/wells.

        12.      BLI’s Beacon® Optofluidic System and related products do not infringe, directly

or indirectly, any valid and enforceable claim of any of the Patents-in-Suit.

        13.      Additionally, one or more claims of each of the Patents-in-Suit are invalid for

failure to meet the conditions of patentability including, but not limited to, 35 U.S.C. §§ 101,

102, 103, and/or 112. More specifically, the claims of the Patents-in-Suit are not supported in,

or enabled by, their written description. The patent claims are also indefinite and invalid over

the prior art.

                                              COUNT I

                 DECLARATORY JUDGMENT OF NON-INFRINGEMENT

        14.      BLI incorporates by reference the allegations set forth above as though fully set

forth herein.

        15.      BLI does not directly, contributorily, or by inducement infringe any claim of the

Patents-in-Suit, specifically U.S. Patent No. 10,107,812, either literally or under the doctrine of

equivalents.

        16.      BLI does not directly, contributorily, or by inducement infringe any claim of the

Patents-in-Suit, specifically U.S. Patent No. 10,274,494, either literally or under the doctrine of

equivalents.




                                                  27
Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 28 of 32 PageID #: 1750




       17.       BLI does not directly, contributorily, or by inducement infringe any claim of the

Patents-in-Suit, specifically U.S. Patent No. 10,466,241, either literally or under the doctrine of

equivalents.

       18.       BLI does not directly, contributorily, or by inducement infringe any claim of the

Patents-in-Suit, specifically U.S. Patent No. 10,578,618, either literally or under the doctrine of

equivalents.

       19.       BLI does not directly, contributorily, or by inducement infringe any claim of the

Patents-in-Suit, specifically U.S. Patent No. 10,697,962, either literally or under the doctrine of

equivalents.

       20.       BLI does not directly, contributorily, or by inducement infringe any claim of the

Patents-in-Suit, specifically U.S. Patent No. 10,087,408, either literally or under the doctrine of

equivalents.

       21.       BLI does not directly, contributorily, or by inducement infringe any claim of the

Patents-in-Suit, specifically U.S. Patent No. 10,421,936, either literally or under the doctrine of

equivalents.

       22.       BLI does not directly, contributorily, or by inducement infringe any claim of the

Patents-in-Suit, specifically U.S. Patent No. 10,704,018, either literally or under the doctrine of

equivalents.

       23.       An actual case or controversy exists between BLI and Counterdefendants

concerning BLI’s alleged liability for infringement of the Patents-in-Suit. Accordingly, BLI

seeks a declaration of this Court that one or more claims of one or more of the Patents-in-Suit are

not infringed.




                                                 28
Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 29 of 32 PageID #: 1751




       24.      This is an exceptional case entitling BLI to an award of its attorneys’ fees

incurred in connection with this action pursuant to 35 U.S.C. § 285.

                                            COUNT II

                      DECLARATORY JUDGMENT OF INVALIDITY

       25.      BLI incorporates by reference the allegations set forth above as though fully set

forth herein.

       26.      One or more of the claims of U.S. Patent No. 10,107,812 are invalid for failure to

satisfy one or more of the requirements of 35 U.S.C. §§ 101, 102, and/or 103. In addition, one or

more of the claims of U.S. Patent No. 10,107,812 do not meet the requirements of 35 U.S.C. §

112, including written description, enablement, and/or indefiniteness.

       27.      One or more of the claims of U.S. Patent No. 10,274,494 are invalid for failure to

satisfy one or more of the requirements of 35 U.S.C. §§ 101, 102, and/or 103. In addition, one or

more of the claims of U.S. Patent No. 10,274,494 do not meet the requirements of 35 U.S.C. §

112, including written description, enablement, and/or indefiniteness.

       28.      One or more of the claims of U.S. Patent No. 10,466,241 are invalid for failure to

satisfy one or more of the requirements of 35 U.S.C. §§ 101, 102, and/or 103. In addition, one or

more of the claims of U.S. Patent No. 10,466,241 do not meet the requirements of 35 U.S.C. §

112, including written description, enablement, and/or indefiniteness.

       29.      One or more of the claims of U.S. Patent No. 10,578,618 are invalid for failure to

satisfy one or more of the requirements of 35 U.S.C. §§ 101, 102, and/or 103. In addition, one or

more of the claims of U.S. Patent No. 10,578,618 do not meet the requirements of 35 U.S.C. §

112, including written description, enablement, and/or indefiniteness.




                                                 29
Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 30 of 32 PageID #: 1752




       30.     One or more of the claims of U.S. Patent No. 10,697,962 are invalid for failure to

satisfy one or more of the requirements of 35 U.S.C. §§ 101, 102, and/or 103. In addition, one or

more of the claims of U.S. Patent No. 10,697,962 do not meet the requirements of 35 U.S.C. §

112, including written description, enablement, and/or indefiniteness.

       31.     One or more of the claims of U.S. Patent No. 10,087,408 are invalid for failure to

satisfy one or more of the requirements of 35 U.S.C. §§ 101, 102, and/or 103. In addition, one or

more of the claims of U.S. Patent No. 10,087,408 do not meet the requirements of 35 U.S.C. §

112, including written description, enablement, and/or indefiniteness.

       32.     One or more of the claims of U.S. Patent No. 10,421,936 are invalid for failure to

satisfy one or more of the requirements of 35 U.S.C. §§ 101, 102, and/or 103. In addition, one or

more of the claims of U.S. Patent No. 10,421,936 do not meet the requirements of 35 U.S.C. §

112, including written description, enablement, and/or indefiniteness.

       33.     One or more of the claims of U.S. Patent No. 10,704,018 are invalid for failure to

satisfy one or more of the requirements of 35 U.S.C. §§ 101, 102, and/or 103. In addition, one or

more of the claims of U.S. Patent No. 10,704,018 do not meet the requirements of 35 U.S.C. §

112, including written description, enablement, and/or indefiniteness.

       34.     An actual case or controversy exists between BLI and Counterdefendants

concerning BLI’s alleged liability for infringement of the Patents-in-Suit. Accordingly, BLI

seeks a declaration of this Court that one or more claims of one or more of the Patents-in-Suit are

invalid.

       35.     This is an exceptional case entitling BLI to an award of its attorneys’ fees

incurred in connection with this action pursuant to 35 U.S.C. § 285.




                                                30
Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 31 of 32 PageID #: 1753




                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for relief and judgement as follows:

   A. That judgment be entered in favor of BLI and against Plaintiffs;

   B. That the Court declare that BLI’s case against Plaintiffs is an exceptional case under 35

       U.S.C. § 285;

   C. That, on the First Count, the Court makes a declaration that BLI does not infringe,

       directly, contributorily, or by inducement, literally or under the doctrine of equivalents,

       any claim of U.S. Patent Nos. 10,107,812; 10,274,494; 10,466,241; 10,578,618;

       10,697,962; 10,087,408; 10,421,936; and 10,704,018;

   D. That, on the Second Count, the Court makes a declaration that each and every claim of

       U.S. Patent Nos. 10,107,812; 10,274,494; 10,466,241; 10,578,618; 10,697,962;

       10,087,408; 10,421,936; and 10,704,018 is invalid;

   E. That BLI be awarded costs, expenses, and attorneys’ fees, as appropriate;

   F. That BLI be awarded pre-judgment and post-judgment interest at the applicable legal

       rate; and

   G. That the Court award BLI such other and further relief as this Court may deem just and

       appropriate.



                              DEMAND FOR TRIAL BY JURY
       BLI hereby demands a trial by jury of all claims for which it has the right thereto.




                                                31
Case 1:20-cv-00931-RGA Document 17 Filed 09/15/20 Page 32 of 32 PageID #: 1754




 Dated: September 15, 2020                  Respectfully submitted,

 Of Counsel:                                FARNAN LLP

 TURNER BOYD LLP                            /s/ Brian E. Farnan
 Karen I. Boyd                              Brian E. Farnan (Bar No. 4089)
 Jennifer Seraphine                         Michael J. Farnan (Bar No. 5165)
 Louis L. Wai                               919 N. Market Str., 12th Floor
 702 Marshall Street, Suite 640             Wilmington, DE 19801
 Redwood City, California 9063              Tel: (302) 777-0300
 Telephone: (650) 521-5930                  Fax: (302) 777-0301
 boyd@turnerboyd.com                        bfarnan@farnanlaw.com
 seraphine@turnerboyd.com                   mfarnan@farnanlaw.com
 wai@turnerboyd.com
                                            Attorneys for Defendant
 IRELL & MANELLA LLP
 Morgan Chu
 Alan J. Heinrich
 Keith A. Orso
 Elizabeth C. Tuan
 1800 Avenue of the Stars, Suite 900
 Los Angeles, California 90067
 Telephone: (310) 277-101
 mchu@irell.com
 aheinrich@irell.com
 korso@irell.com
 etuan@irell.com




                                       32
